580 S.W.2d 340 (1979)
Homer G. MAXEY et al., Petitioners,
v.
TEXAS COMMERCE BANK OF LUBBOCK, Texas, Respondent.
No. B-8010.
Supreme Court of Texas.
March 14, 1979.
Rehearing Denied May 2, 1979.
Simon & Simon, Harold D. Hammett and Mike Liles, Fort Worth, for petitioners.
Jones, Trout, Flygare & Moody, Charles B. Jones, Lubbock, Shafer, Gilliland, Davis, Bunton & McCollum, Inc., Perry Davis, Jr. and James M. O'Leary, Odessa, for respondent.
PER CURIAM.
The trial court granted Homer G. Maxey and five other plaintiffs a judgment following a jury trial whereby they recovered substantial damages from Texas Commerce Bank of Lubbock, Texas because of Bank's failure to exercise good faith in a private foreclosure sale of stock in plaintiffs' two closely held corporations. The court of civil appeals concluded that the jury's finding to the special issue inquiring as to the amount of the liabilities of Plaza Building Corporation at the time of the foreclosure sale was against the overwhelming weight of the evidence and reversed and remanded the cause for a new trial. 571 S.W.2d 39.
This Court does not have jurisdiction to pass upon the fact question of the great weight and preponderance of the evidence. Tippett v. Brannon, 493 S.W.2d 511 (Tex. *341 1973). We therefore refuse the application for writ of error, no reversible error. In doing so, we express no opinion as to the correctness of the holding by the court of civil appeals that the award of prejudgment interest on the amount of actual damages recovered by plaintiffs is limited to the rate of six (6) percent per annum.